DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 and 11-21 are pending, claims 13-20 having been withdrawn, claim 10 having been cancelled and claim 21 having been newly added.  Applicant’s response dated January 15, 2021 is acknowledged.

Claim Objections
The objection to claim 1 is withdrawn based on Applicant’s amendments to the claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Liu on February 26, 2021.

The application has been amended as follows: 
Please cancel claims 13-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2009/0266383 to Wang.
Wang is discussed in the previous Office Action dated July 15, 2020.  Applicant has amended the claims to include that  the washing chamber is formed from a set of sidewalls extending from an end wall and covered by a lid, wherein: a set of channels is disposed on the set of sidewalls and extending from the lid towards the end wall each of the set of channels configured to direct a cleaning liquid from a periphery of the lid to a stream redirection feature at a boundary between the end wall and the set of sidewalls, and the stream redirection feature is configured to redirect the cleaning liquid at least partially upwardly into the washing chamber: and wherein the cleaning liquid transported through the fluid conduit is sprayed downwardly into the washing chamber from the lid, and the cleaning liquid sprayed through the set of channels is redirected at least partially upwardly into the washing chamber by the stream redirection feature.  Wang and the other cited prior art in the previous Office Action does not disclose the set of channels and stream redirection feature formed from the sidewalls and lid as recited.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-9, 11, 12 and 21 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714